DETAILED ACTION
Claims 1-15 are under current examination.
It is noted here that an IDS was not submitted for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-9, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Flaherty et al. (J. Bacteriology, 2004), Fredman (Santa Clara Computer & High Tech. L.J., 2003) and Bhowmick et al. (JCM, 2013). All references are cited by the attached form 892.
The claims are directed to (in part): a method of detecting an actively growing bacterial organism, the method comprising:
contacting a bacterial organism with an unmodified bacteriophage that infects the bacterial organism and produces one or more RNA products; and,
detecting at least one of the RNA products from the unmodified bacteriophage before the unmodified bacteriophage substantially replicates in the infected bacterial organism, thereby detecting the actively growing bacterial organism; wherein the duration of the contacting step is about 10 minutes or less prior to detecting the RNA products from the unmodified bacteriophage in the detecting step; see instant claim 1.
O’Flaherty is cited for teaching the isolation (or purification) of total RNA from S. aureus 30 minutes after phage K infection, followed by PCR amplification using primers; see p. 2863, col. 1 and 2. Note that the authors also teach removing samples at 10, 20 and 30 minutes after phage K infection and using a cell disrupter (lysis) for isolating RNA; see p. 2863, col. 1. The authors describe that it is routine to propagate phage K on S. aureus in brain heart infusion broth; see p. 2863, col. 1 and instant claim 2. The authors teach that the genome sequence of phage K has been deposited in the GenBank database under accession number AY176327; see p. 2863, col. 2. The 
SEQ ID NO:1:
Query  1      GAGTTGGTAGATAACATTG  19
              |||||||||||||||||||
Sbjct  95801  GAGTTGGTAGATAACATTG  95819

SEQ ID NO:2:
Query  1       AATTGTTCATCTGTTAGTTTACCTGACTCTTTATAATC  38
               ||||||||||||||||||||||||||||||||||||||
Sbjct  100277  AATTGTTCATCTGTTAGTTTACCTGACTCTTTATAATC  100240

Thus, the teachings by O’Flaherty provides a method of detecting the presence or absence S. aureus via amplification of phage K RNA.
O’Flaherty does not explicitly express detecting at least one RNA products from the unmodified bacteriophage wherein the duration of the contacting step is about 10 minutes prior to detecting the RNA products from the unmodified phage in the detecting step (claim 1); the method of claim 1, further comprising contacting one or more additional samples of the bacterial organism with a chosen antibiotic agent prior to detecting the RNA products or contacting the contacting the samples with the unmodified bacteriophage (claims 3 and 4); and a kit comprising the reaction mixture of claim 14. 
	Fredman is cited for teaching that specific oligonucleotide primers are prima facie obvious when the prior art provides the complete sequence from which the oligonucleotides are drawn; see whole document, including p. 313. As discussed above, O’Flaherty provides the genome sequence of phage K which has been deposited in the 
Bhowmick describes a test of two simultaneous reactions: one contains bacteriophage specific for S. aureus and the other contains the bacteriophage plus the antibiotic cefoxitin; see introduction, p. 1226, col. 1. The author teaches that the bacteriophage amplify in the first reaction if S. aureus is present in the sample and the bacteriophage amplify in the second reaction if the S. aureus strains present are able to grow in the presence of the antibiotic; see introduction, p. 1226, col. 2. Note that the author further teaches that bacteriophage growth is dependent on host growth.
It would have been obvious for one of ordinary skill in the art at the time of the invention to detect at least one RNA product from the unmodified bacteriophage from a bacterial organism wherein the duration of the contacting step is about 10 minutes prior to detecting the RNA products in the detecting step. One would have been motivated to do so for the advantage determining if the bacteria were viable early in the method for Bhowmick teaches that bacteriophage growth is dependent on host growth. Separately, one would have been motivated to do so in order to check for sufficient RNA concentration at various time points to determine whether a sample is ready for the next method step of PCR amplification.
It would have been obvious for one of ordinary skill in the art at the time of the invention to prepare a kit comprising all of the necessary components to perform the detection method as described by the combined prior art teachings, including phage K 
It would have been obvious for one of ordinary skill in the art at the time of the invention to treat the bacterial organism with an antibiotic, including cefoxitin, followed by contacting the treated bacterial organism with phage K. One would have been motivated to do so for the advantage of determining whether S. aureus of a sample is resistant to the antibiotic or not by contacting the treated bacterial organism with bacteriophage and measuring the bacteriophage nucleic acid via amplification. As noted above, Bhowmick teaches that the bacteriophage would only amplify in a reaction if the S. aureus strains present are able to grow in the presence of the antibiotic.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the prior art; for example, PCR reactions, isolation of RNA, use of antibiotics, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Flaherty et al. (J. Bacteriology, 2004), Fredman (Santa Clara Computer & High Tech. L.J., 2003) and Bhowmick et al. (JCM, 2013) as applied to claims 1-9, 14 and 15 above, and further in view of Martelet et al. (J. Proteome Res., 2014), Accession No. X04140, Cox et al. (J. Microbiological Methods, 2015) and Accession No. DQ222854. All references are cited by the attached form 892.
E. coli, and the unmodified phage is T4 wherein the primer oligonucleotide is SEQ ID NO: 8 (claims 10 and 11); and, the method of claim 1 wherein the bacterial organism is B. anthracis, and the unmodified phage is Gamma phage wherein the primer oligonucleotide is SEQ ID NO: 10 (claims 12 and 13).
Martelet is cited for teaching the species-specific T4 phage infection of E. coli; see whole document, including the introduction. The sequence set forth by X04140 is cited for providing a T4 sequence which encompasses instant SEQ ID NO: 8; see nucleotides 1137-1157 of the T4 sequence of X04140.  
Cox is cited for teaching the species-specific Gamma phage infection of B. anthracis; see whole document, including Figure 1 and legend. The sequence set forth by DQ222854 is cited for providing a Gamma phage sequence which encompasses instant SEQ ID NO: 10; see nucleotides 812-833 of the Gamma phage sequence of DQ222854. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to perform amplification of T4 nucleic acid sequence or Gamma phage nucleic acid sequence using the method taught by the combined teachings of O’Flaherty and Fredman. One would have been motivated to do so for the advantage of detecting either E. coli or B. anthracis in a sample. 
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used; for example, PCR amplification is a known technology, detection of a bacterial organism via phage nucleic acid amplification is known in the prior art, etc.
prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648